Evans, P. J.
The sole error complained of is that the verdict is without evidence to support it. There was evidence tending to show that the alleged victim was about fifteen years old. Her father had recently moved into the neighborhood. The defendant, a married man, who was unacquainted with his alleged victim, was seen to enter the house. She testified that about eight o’clock in the morning the defendant, who was a stranger to her, entered her home when she was alone and engaged in starching clothes, seized her and threw her on the bed, and had carnal knowledge of her forcibly and against her will. She made no outcry, because he choked her and threatened to kill her if she did. Upon accomplishing the carnal act, he left the house, and she immediately ran to the house of a neighbor, about a hundred yards away, to whom she made complaint. This neighbor testified that, about fifteen or twenty minutes after she saw the defendant enter the house, the alleged victim came screaming to her and made complaint of the defendant’s carnal assault. The mayor of the town in which the crime is alleged to have been committed testified that he passed the scene of the alleged crime between eight and nine o’clock, that he saw several excited women and the victim, and that the victim repeated to him the charge against the defendant. The defendant offered no evidence, and in his statement to the jury denied that he was present at the time and place of the .alleged crime. Held, that the evidence is sufficient to support the verdict. Buchanan v. State, 137 Ga. 774 (74 S. E. 536). Judgment affirmed.

All the Justices concur.